In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-21-00345-CV
                  ___________________________

  JOSE ALBA, CANDELARIA ALBA, JOSE ALBA, JR., AND LIZBETH
                GURRUSQUIETA, Appellants

                                 V.

CALATLANTIC HOMES OF TEXAS, INC., LENNAR CORPORATION, AND
LENNAR PACIFIC PROPERTIES MANAGEMENT, INC. D/B/A VILLAGE
                   BUILDERS, Appellees



               On Appeal from the 431st District Court
                      Denton County, Texas
                    Trial Court No. 19-9952-16


   Concurring and Dissenting Memorandum Opinion by Justice Wallach
       CONCURRING AND DISSENTING MEMORANDUM OPINION

       Assuming this court has jurisdiction of this case, I concur in the judgment and

rationale of the majority opinion. However, because it is my opinion that this court

does not have jurisdiction, I respectfully dissent.

       The only allegedly dispositive order in this case is entitled “Order.” It provides,

in its entirety, as follows,

             CAME ON BEFORE this Court Defendants CalAtlantic Homes
       of Texas, Inc., Lennar Corporation, and Lennar Pacific Properties
       Management, Inc. d/b/a Village Builders’ Traditional and No-Evidence
       Motion for Summary Judgment. The Court, having considered the
       motion, Plaintiffs’ response thereto, any replies, and the pleadings on file,
       hereby orders that the motion is:

                 X      GRANTED

                        DENIED

               SIGNED this 10th day of           June              , 2021.

                                                                  /s/
                                                           JUDGE PRESIDING

       The only other dispositive document was a Notice of Nonsuit Without Prejudice

filed on July 14, 2021 where CalAtlantic Homes of Texas, Inc., Lennar Corporation,

and Lennar Pacific Properties Management, Inc., d/b/a Village Builders nonsuited their

third-party claims against Perez Masonry Construction, LLC.




                                             2
       Does this record present a final appealable judgment? I would hold that it does

not. Appellants bring this appeal as an appeal from a final judgment.1 If an order on a

motion for summary judgment is not final, we must dismiss the appeal for lack of

jurisdiction. Frausto v. RC Indus. LLC, 605 S.W.3d 54, 56 (Tex. App.—San Antonio

2020, no pet.).

       As held by our supreme court in Naaman v. Grider, 126 S.W.3d 73, 74 (Tex. 2003),

“[a]n order that merely grants a motion for judgment is in no sense a judgment itself. It

adjudicates nothing.” Likewise, an order that “merely grants a motion for summary

judgment without any decretal language actually disposing of a claim is not a judgment

on any claim.” Frausto, 605 S.W.3d at 56–57; see also Shetewy v. Mediation Inst. of N. Tex.,

LLC, 624 S.W.3d 285, 288 (Tex. App.—Fort Worth 2021, no pet.); Redwine v.

Peckenpaugh, 535 S.W.3d 44, 48 (Tex. App.—Tyler 2017, no pet.). Precisely all that is in

the record in this case is an order granting a motion for summary judgment, period.

While there may be other circumstances where the entire record, combined with the

language used in a court order, may be construed to constitute an adjudication, such is

not the case here.2




       Interlocutory appellate jurisdiction is not in issue.
       1


       2
        See In re Guardianship of Jones, 629 S.W.3d 921, 926 (Tex. 2021). In distinguishing
its prior holding in Naaman, quoted above, the court noted that the order in question
regarding dismissal of a bill of review petition was a final adjudication where, even
though the order did not announce the petition’s disposition with words like “ordered,

                                             3
       Until the supreme court overrules its holding in Namaan, I feel compelled to hold

that this “Order” which merely “granted” the motions for summary judgment is not a

final judgment. I would dismiss the appeal for want of jurisdiction.


                                                         /s/ Mike Wallach

                                                         Mike Wallach
                                                         Justice


Delivered: May 5, 2022




adjudicated or decreed,” it not only granted the motion to dismiss it also expressly stated
it was a “final order” constituting “the dismissal of the Bill of Review filed in this case.”


                                             4